JUSTICE MURRAY, specially concurring: I specially concur only in the hope that the Illinois Supreme Court or State legislature will clarify the question of whether a device designed and used only to support materials is a scaffold, hoist, crane, etc., within the meaning of the Illinois Structural Work Act (Ill. Rev. Stat. 1985, ch. 48, par. 60 et seq.). The case of Urman v. Walter (1981), 101 Ill. App. 3d 1085, 428 N.E.2d 1051, cited by the majority, supports that proposition. The case of Matthews v. Commonwealth Edison Co. (1980), 90 Ill. App. 3d 1024, 414 N.E.2d 147, and other cases are to the contrary. The recent case of Seeden v. Metropolitan Sanitary District (1988), 172 Ill. App. 3d 239, 526 N.E.2d 482, describes the conflict, but does not resolve it. The recent Illinois Supreme Court decision of Vuletich v. United States Steel Corp. (1987), 117 Ill. 2d 417, 512 N.E.2d 1223, seems to resolve the issue contrary to the court’s opinion in this case, but cites the case relied on by the majority on the point of Urman with approval. The issue should be finally decided.